Citation Nr: 1312758	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  12-16 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for leukemia (chronic lymphocytic leukemia, claimed as a blood disorder), to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from June 1971 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not have active military service in Vietnam.

2.  The Veteran had active military service in Korea from approximately December 1972 to December 1973; he did not have service in Korea between April 1, 1968, and August 31, 1971. 

3.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran was exposed to herbicides in service.

4.  The Veteran was diagnosed with chronic lymphocytic leukemia in 2010, approximately 36 years after separation from service. 

5.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a blood or bone marrow disability, to include leukemia, causally related to, or aggravated by, service. 

CONCLUSION OF LAW

Leukemia (chronic lymphocytic leukemia, claimed as a blood disorder) was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in July 2010.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes service treatment records (STRs), VA medical records, Social Security Administration (SSA) records, and the statements of the Veteran in support of his claim, to include his testimony at a Board hearing.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

In a statement dated in August 2010, the Veteran stated that his doctors have told him that he "got" his "sickness" about 15-25 years too soon unless he was exposed to an herbicide that causes chronic lymphocytic leukemia (CLL).  He also stated that his doctors will supply statements with regard to his disability.  The Veteran has been informed as to the evidence necessary to substantiate his claim.  In addition, his claim has now been pending for more than two and a half years.  To date, he has not supplied doctor statements as to the etiology of his leukemia.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In addition, any opinion which related the Veteran's leukemia to herbicide exposure would have no probative value as there is no competent credible evidence that the Veteran had herbicide exposure while in service. 

A February 2011National Personnel Records Center (NPRC) response to a request for records reflects that there are no records that the Veteran was exposed to herbicides.  An April 2011 VA Formal Finding of Unavailability of STRs and Herbicide exposure documents is also of records.  

The Board finds that a VA examination with regard to the issue on appeal is not warranted.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in greater detail below, the STRs are negative for any complaint or finding of leukemia.  In addition, there is no competent credible evidence that the Veteran was exposed to herbicides in service, or that his current leukemia may be causally related to service.  As the record does not establish the occurrence of an event in service, to which current disability may be related, or a competent indication that the Veteran's current disability may be related to service, a VA examination is not warranted.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  

Legal Criteria

Service Connection in general

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  Leukemia is included in 38 C.F.R. § 3.309(a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002). 

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2012).  

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  

A Veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran avers that he has leukemia due to active service exposure to herbicides.  An essential element of a claim for service connection is evidence of a current disability.  A March 2010 VA hematology oncology note reflects that the Veteran was diagnosed with CLL (chronic lymphocytic leukemia).  Thus, the Board finds that the first element has been met. 

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran testified at the March 2013 Board hearing, with regard to etiology of his cancer, that he was told by one doctor that there was the possibility that he was "contaminated" because he was diagnosed with the cancer at a fairly young age for that particular cancer.  He testified that the doctor did not state that he may have been contaminated by herbicides, only that there was a possibility that he was "contaminated somewhere earlier."  (See Board hearing transcript page 7.)

The Veteran testified that he was stationed in Korea from December 1972 to December 1973.  He also testified that he was not stationed in the DMZ, but that he went there "on a couple of occasions for our field exercises, or we were under the impression that's where we went."  (See Board hearing transcript page 4.)  The Veteran's DD 214 reflects that he had one year of foreign and/or sea service, and that he was awarded the Armed Forces Expeditionary (Korea). 

Despite service in Korea, it is not presumed that the Veteran was exposed to herbicides.  As noted above, the pertinent time period for presumptive herbicide exposure is between April 1, 1968 and August 31, 1971.  The evidence of record is against a finding that the Veteran had such service.  Moreover, there is no competent credible evidence of record that he served in Vietnam, in the inland waterways of Vietnam, or in another area for which presumptive exposure is warranted.  

The Board has also considered whether there is any competent credible evidence that the Veteran had exposure to herbicides in service; but finds that there is not.  A February 2011 National Personnel Records Center (NPRC) response to a request for records reflects that there are no records that the Veteran was exposed to herbicides.  An April 2011 VA formal finding of unavailability of herbicide exposure documents is also of record. 

The Veteran testified that while in Korea, he visited an area that he thought was the DMZ in the spring and summer of 1973.  He testified that it did not "dawn on [him] during the winter months or early spring that all the shrubbery was brown.  But then when I went back during the summertime, everything was still the same.  The entire area was brown."  (See Board hearing transcript page 5.)  The Veteran has not been shown to have the experience, training, or knowledge necessary to make a competent finding that herbicides were used in an area he visited in Korea, that such herbicides were still effective when he was in the area, or that such herbicides contained 2,4-D, 2,4,5-T and its contaminate TCDD; cacodylic acid; and/or picloram.  See 38 C.F.R. § 3.307.   

In sum, there is no competent credible evidence that the Veteran was exposed to herbicides in service, or that he was in an area and in the time periods during which exposure was presumed.  Thus, service connection under 38 C.F.R. § 3.307(a)(6) is not warranted. 
  
The Board has also considered whether the Veteran is entitled to presumptive service connection for a chronic disease under 38 C.F.R. § 3.307(a)(3), but finds that he is not.  There is no competent credible evidence of record that the Veteran had leukemia which became manifest to a degree of 10 percent or more within one year from the date of his separation from service.  The Veteran separated from service in June 1974.  The clinical records reflect that he first had complaints, which were later diagnosed as related to leukemia, in 2010.  He was diagnosed with leukemia in 2010.  

To be compensable to at least 10 percent, the Veteran would have to have hemoglobin 10gm/100ml or less with findings such as weakness, easily fatigability or headaches. (38 C.F.R. § 4.117, Diagnostic Code 7700) or requiring continuous medication for control. (38 C.F.R. § 4.117, Diagnostic Code 7716).  

The Veteran's 1974 report of medical examination for separation purposes reflects that he stated that he was in "in good health."  In addition, it reflects that upon clinical examination, his symptoms were normal.  

The Veteran has indicated that he may have had a blood disorder in 1975.  (See March 2010 VA social work note).  He testified at the March 2013 Board hearing that in 1975, he was treated at the VA medical facility in Fayetteville, North Carolina for blackout spells.  He stated that VA determined that "if it wasn't the brain, that could possibly have been a blood disorder, but I don't know.  But I know they found out that it wasn't the brain."

1975 VA records reflect that the Veteran was seen for "black out" spells.  He reported that he had previously had black out spells between ages 6 and 12.  He reported that since age 12, he had not had a black out spell until November 1975 while watching television.  He further stated that he usually had them during summer on a hot day.  It was noted that he never bit his tongue or had urinary incontinence.  He reported no warning to the spells, but would awaken after them, feeling dizzy and with some sweat on his face.  An EEG and brain scan were normal.  The impression was probable syncope.  The records are negative for any finding that the Veteran may have black out spells related to leukemia.  It was recommended that the Veteran be discharged with Dilantin.  (Dilantin is an anti-epileptic medication).  VA records in 1975 and 1976 also reflect that the Veteran was seen for left knee fluid after an injury while playing ball, a lesion on the penis for which he was treated with penicillin, and right and left knee complaints.  The records are negative for any findings of leukemia.  In addition, the November 1975 black out was more than one year after separation from service.  There is no competent clinical evidence of record which indicates that the Veteran's diagnosed probable syncope in 1975, with a history of syncope from age 6, or other complaints in 1975 or 1976, were manifestations of leukemia.  

The Veteran testified a the 2013 Board hearing, that after service he worked construction for approximately 30 to 35 years and that he was exhausted during that time.  He contends that the exhaustion, aches, and pains that he had while working for 30 to 35 years after service may be due to cancer.  He testified that he was doing electrical construction in the late 1970s and it was extremely physical work.  He further testified that he "always thought that [his] exhaustion was the work itself, but you know - and it didn't dawn on me that I was going to bed tired and waking up tired you know.  And then it just - but I was a young man, you know fairly young."  He further stated that it was not until approximately 1993 that he started paying attention to his exhaustion.  He stated that he operated a lot of heavy equipment and when the physical work subsided, he was still exhausted.  (See Board hearing transcript pages 8 and 9.)

A March 2010 VA hematology/oncology record reflects that the Veteran reported that he started to feel malaise approximately one to two months earlier.  An April 2010 VA record reflects that the Veteran reported that he was in his usual state of health until the "last few months" when he began complaining of profound fatigue, occasional fevers, and night sweats.  The Board notes that is was more than 35 years after separation from service.  A June 2010 VA mental health record reflects that the Veteran reported that he "began to notice about five years ago that he did not have as much energy to do the concrete work that he had been doing, and he suspects that his CLL must have first become symptomatic then."  The Board notes that this would have been in approximately 2005, or approximately 30 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, the Board finds that statements made for medical evaluation and treatment purposes are generally more credible than those made later for financial compensation purposes.  

While a Veteran, as a layperson, is competent to state that he is tired, the Board finds that a lay person is not competent to state that any such tiredness is due to the early manifestations of leukemia as opposed to employment in a physically demanding occupation or some other medical condition.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007).  

In sum, the Veteran has stated that for 30 to 35 years after service, he operated heavy equipment and did extremely physical labor in construction.  He began to notice the exhaustion in the late 1970s, 1993, 2005, or 2010.  There is no competent credible evidence of record that the Veteran had chronic symptoms of exhaustion in service or within one year after separation from service.  The Board finds that the evidence, when taken as a whole, as discussed above and below, is against a finding that the Veteran had manifestations of leukemia while in service, or within one year of service. 
 
The Board has considered the Court's opinion in Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); however, the evidence of record is negative for a competent clinical opinion that the Veteran's leukemia is as least as likely as not due to his service.

There is no competent credible evidence of record that the Veteran's complaints in service were manifestations of leukemia.  The Veteran testified that while in Korea, he went to sick call for problems with the groin area.  He testified that he was treated for pain and rashes.  

During the Veteran's three years of service, the STRs reflect complaints of rashes, an injured ankle, a cyst below the right eye, foot problems, sore throat, pulled muscle, upper respiratory infection, groin pain, mild ear inflammation, ear wax, a fungal infection, and gonorrhea.  The Veteran indicates that his rashes and groin pain may have been manifestations of leukemia.

An August 1971 STR, while the Veteran was stationed in the United States, reflects that he complained of a shaving rash.  September 1971 STRs reflect continued complaints of a rash on the face, and note that the Veteran was given a shaving profile, so that he only had to shave two days a week.  

June and August 1972 STRs reflect that the Veteran had gonorrhea.

A January 1973 STR reflects that the Veteran had a sore throat and a shaving rash (pseudofolliculitis).  Another January STR reflects that a urinalysis showed 10-15 white blood count , and intermittent dysuria (painful urination).  His prostate was boggy.  He was prescribed antibiotics for 10 days.  

A February 1973 STR notes a diagnosis of pseudofolliculitis.  

May 1973 STRs reflect an upper repository infection, a shaving rash, and blisters on the feet.  It was noted that he had severe pseudofolliculitis.    

An August 1973 STR reflects that the Veteran reported the acute onset of groin pain that day.  He reported a similar episode three months earlier which had resolved.  No masses or tenderness were noted.  No hernia was felt.  An STR dated two days later reflects he did not have a hernia, his prostate was normal, and he was positive for urethritis.  

A November 1973 STR reflects that the Veteran reported that the right side of the groin hurt for four days.  He had mild intermittent dysuria, with no urethral discharge.  He had been hit with a basketball that day and the pain was worse.  Upon examination, he had an increase in size of the right testicle, and tenderness on the superior aspect with palpation.  It was noted that he had possible epididymitis.  An STR dated the next day reflected that the testicle was "ok now" but that the Veteran has some rash in the upper thigh between testicle and thigh.  The impression was a fungal infection.  Based on the foregoing, the Board finds that the testicle problem was acute and transitory.

A November 1973 STR reflects that the Veteran was not to shave for three weeks.  

A December 1973 STR reflects that the Veteran had not shaved for three weeks and his pseudofolliculitis barbae was "now clear".  He had it again in February 1974.

A February 1974 STR reflects that the Veteran had complaints of urethritis.  He was positive for gonorrhea and treated with antibiotics.  March 1974 STRs reflects complaints of a sore throat and that the Veteran was positive for gonorrhea.  He was treated with penicillin.  An April 1974 STR reflects an impression of gonorrhea. 

The Veteran's report of medical examination for separation purposes, dated in April 1974, reflects that he stated "I am in good health."

The Veteran is competent to state that he had a rash and pain in service; however, he has not been shown, as a layperson, to be competent to state that the rashes and groin pain were early manifestations of leukemia as opposed to sexually transmitted diseases, prostatitis, epididymitis, and/or a fungal infection.  Kahana, 24 Vet. App. at 428; Jandreau, 492 F.3d at 1377 n.4.  Moreover, the rashes of the face were consistently diagnosed as pseudofolliculitis.  

The earliest clinical evidence of leukemia was more than 35 years after separation from service.  A February 2010 VA clinical records reflect that the Veteran was a new patient and was "vesting."  Laboratory result reflected abnormal complete blood count findings.  A March 1, 2010 VA clinical record reflects that the Veteran was called into the VA clinical due to his abnormal blood count results.  A firm right inguinal mass was noted upon clinical examination.  It was noted that he had "severe leukocytosis" and a right inguinal mass which was suspect for a hernia.  A March 17, 2010 VA clinical record reflects that the Veteran had initially sought treatment for back pain.  He reported that walking hurt his hip and lower back.  He reported that he had intermittent back pain for 15 years.  He also reported that he had no genitourinary complaints.  Upon examination, it was noted that he had numerous node enlargements along the neck and groin region.  A March 22, 2010 VA clinical records reflect that the Veteran had multiple masses in the pelvis with massive lymphadenopathy in the groin area.  A March 24, 2010 VA clinical record reflects that the Veteran started feeling malaised about 1-2 months previously and the problem has "slowly progressed along with the emergence of right inguinal adenopathy and B symptoms."  

There is no competent credible evidence that the Veteran's complaints of groin pain in service are causally related to his leukemia in 2010.  In addition, there is no competent credible evidence of record that the Veteran's leukemia is causally related to, or was aggravated by, active service.  As noted above, in a statement dated in August 2010, the Veteran stated that his doctors have told him that he "got" his "sickness" about 15-25 years too soon unless he was exposed to an herbicide that causes CLL.  The Veteran's statement as to what a doctor may, or may not have told him, is not sufficient to warrant service connection.  First, there is no competent credible evidence that the Veteran was exposed to herbicides in service.  Second, the Court has noted "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence." Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Based on the foregoing, and in the absence of a competent opinion causally relating the Veteran's leukemia to active service, or competent credible evidence that it manifested to a degree of 10 percent or more within one year after separation from service, or credible evidence of continuity of symptomatology since service, the Board finds that the preponderance of the evidence is against a grant of service connection.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




	(CONTINUED ON NEXT PAGE)




ORDER


Entitlement to service connection for leukemia (chronic lymphocytic leukemia, claimed as a blood disorder), to include as due to exposure to herbicides is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


